Case 2:20-cv-11064-FMO-MRW Document 26-8 Filed 01/22/21 Page 1 of 3 Page ID #:208




                  EXHIBIT B­3

    REDACTED VERSION OF DOCUMENT
    PROPOSED TO BE FILED UNDER SEAL




                                     Ex. B-3

                                       12
Case 2:20-cv-11064-FMO-MRW Document 26-8 Filed 01/22/21 Page 2 of 3 Page ID #:209




Document title:

Capture URL:

Captured site IP:                104.244.42.193

Page loaded at (UTC):            Wed, 13 Jan 2021 22:30:23 GMT

Capture timestamp (UTC):         Wed, 13 Jan 2021 22:31:24 GMT

Capture tool:                    v7.5.2

Collection server IP:            54.175.14.236

Browser engine:                  Chrome/77.0.3865.120

Operating system:                Microsoft Windows NT 10.0.14393.0 (10.0.14393.0)

PDF length:                      2

Capture ID:                      94ad2e79-4963-4496-9596-e7dd6ca924b2

User:                            zs-pschmidt




                        PDF REFERENCE #:           bbTxHWwq3eg6js3MR7ruoV
                                                  Ex. B-3

                                                   13
            Case 2:20-cv-11064-FMO-MRW Document 26-8 Filed 01/22/21 Page 3 of 3 Page ID #:210




Document title:                      / Twitter           Ex. B-3
Capture URL:
Capture timestamp (UTC): Wed, 13 Jan 2021 22:31:24 GMT
                                                          14                                    Page 1 of 1
